DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 01/05/2022. Claims 2, 10, 13, 16, and 18 were canceled before. Claim 19 is canceled and new claim 24 is added in this amendment. Claims 1, 3-9, 11-12, 14-15, 17, and 20-24 have been examined and are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, 11-12, 14-15, 17, and 20-24 have been considered but are moot in view of the current rejection.
A new reference (Eluri et al. US 2016/0147811) is cited in this Office Action necessitated by the amendment. 
The objection to claim 22 is withdrawn in view of the amendment.
Applicant argues, page 9 of the remarks, “Applicant respectfully submits that the claims, as amended, overcome the rejection. For example, claim 1 recites:
determining an address vector including an array of pointers for memory blocks is stored in a memory storage, wherein each pointer points to an index for a particular block, and wherein the address vector includes metadata about a minimum row position value and a maximum row position value stored on each data page of a plurality of data pages; 
identifying a page identifier corresponding to a first data page of a plurality of data pages stored in a disk storage from the address vector stored in the memory storage based on the row position provided with the lookup request.

The Examiner respectfully submits that claim 1, as amended, does not recite the claim limitation “determining an address vector including an array of pointers for memory blocks is stored in a memory storage, wherein each pointer points to an index for a particular block”. See claim listing of 01/05/2022. However, independent claims 9 and 17, as amended, require this feature. For this particular feature required by the above claim limitation in independent claims 9 and 17, the Examiner now relies on the new reference Eluri et al. US 2016/0147811. See this Office Action below.
The Examiner respectfully disagrees with the Applicant for the claim limitations “and wherein the address vector includes metadata about a minimum row position value and a maximum row position value stored on each data page of a plurality of data pages” and “identifying a page identifier corresponding to a first data page of a plurality of data pages stored in a disk storage from the address vector stored in the memory storage based on the row position provided with the lookup request” and the prior art. In particular as described below, prior art of record Wein teaches these two claim limitations. 
 FIG. 10 of Wein illustrates a schematic representation of a page directory 1000 that can be persisted to memory. Page directory 1000 can be an array that specifies the starting row position value and capacity for each page in a chain 800. As an example, referring to FIG. 10, entry 1010, which can correspond to page 810, indicates that the starting row position value (mapped to the minimum row position value) is 1 and that the 
Thus, Wein teaches the claim limitation “and wherein the address vector includes metadata about a minimum row position value and a maximum row position value stored on each data page of a plurality of data pages” required by claim 1 and similarly required by independent claims 9 and 17.
With respect to the second claim limitation above, Wein teaches that based on this information (citing FIG. 10), a core software platform 120 can quickly determine the entire range of row position values associated with each page in the chain 800, para 0051 and FIG. 10. The system can quickly identify the page associated with a desired row position value simply by referring to a page directory, para 0013 of Wein. Here, Wein is referring to the page directory 1000 illustrated in FIG. 10.
Thus, Wein teaches the claim limitation “identifying a page identifier corresponding to a first data page of a plurality of data pages stored in a disk storage from the address vector stored in the memory storage based on the row position provided with the lookup request” as required by amended claim 1 and similarly required by amended independent claims 9 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wein et al. US 2016/0147904 (“Wein”) in view of Schreter et al. US 2014/0281212 (“Schreter”) and in further view of Legler et al. US 2016/0147457 (“Legler”).
As per independent claim 1, Wein teaches A method (Methods are provided for determining the page on which a desired row position value is located, para 0004) comprising:
determining an address vector is stored in a memory storage (FIG. 10 illustrates a schematic representation of a page directory 1000 that can be persisted to memory, para 0051 and FIG. 10), the address vector including metadata about a minimum row position value and a maximum row position value stored on each data page of a plurality of data pages (FIG. 10 illustrates a schematic representation of a page directory 1000 that can be persisted to memory. Page directory 1000 can be an array that specifies the starting row position value and capacity for each page in a 
Identifying a page identifier (In FIG. 10, page 810 is associated with entry 1010, para 0051 and FIG. 10) corresponding to a first data page of a plurality of data pages stored in a disk storage from the address vector stored in the memory (FIG. 10 illustrates a schematic representation of a page directory 1000 that can be persisted to memory. Page directory 1000 can be an array that specifies the starting row position value and capacity for each page in a chain 800. As an example, referring to FIG. 10, entry 1010, which can correspond to page 810, indicates that the starting row position value is 1 and that the page has a capacity of 50 rows, para 0051 and FIG. 10. See other entries (e.g., 1015, 1030 etc.) in FIG. 10) based on the row position provided with the lookup request (The system can quickly identify the page associated with a desired row position value simply by referring to a page directory, para 0013. The page directory 1000 is an array that specifies a starting row position value and capacity for each page in a chain of pages 800, para 0051);
determining that a page load is to be used to respond to the lookup request (Read operations can be optimized by loading only the fragments that contain data from a particular query, para 0044);
loading the first data page from the disk storage to the memory storage using the page load (If the core software platform 120 is trying to read or lookup a data record having a row position value of 230, then the core software platform 120 can quickly determine that this record is on the third page in the page chain, para 0045. Individual table parts can be loaded into main memory on-demand, para 0037, For example, read operations can be optimized by loading only the fragments that contain data from a particular query, para 0044. Hence, if a page has been identified responsive to a lookup request, as in para 0045, the page may be loaded into memory on-demand, para 0037);
identifying the row position within the first data page from the memory storage (If the core software platform 120 is trying to read or lookup a data record having a row position value of 230, then the core software platform 120 can quickly determine that this record is on the third page in the page chain, para 0045).
Wein teaches receiving a lookup request for a row position value, para 0048 of Wein. However, Wein does not teach receiving a lookup request for a ROWID where the lookup request identifies a row position value where the ROWID is stored.
Hence, Wein does not explicitly teach “receiving a lookup request for a row identifier (ROWID) of a row of a table of a column-oriented database, wherein the lookup request identifies a row position of the ROWID” and “identifying the ROWID within the first data page” and “returning the ROWID responsive to the lookup request” the disk storage to the memory storage, or the page load through which the first data page corresponding to the row position is loaded from the disk storage to the memory storage”.
However, in an analogous art in the same field of endeavor, Schreter teaches receiving a lookup request (Queries in general tend to work with row indices (row positions), para 0065) for a row identifier (ROWID) (On-page ROWID access can be provided, para 0047) of a row of a table of a column-oriented database (The ROWID refers to a logical row of the database, para 0043. Database comprises a plurality of columns, para 0030), wherein the lookup request identifies a row position of the ROWID (Queries in general tend to work with row indices (row positions), para 0065);
identifying the ROWID stored in the row position within the first data page (On-page ROWID access can be provided, and thus the ROWID may be identified. A memory optimization can include only storing starting ROWID values in a page, para 0047);
returning the ROWID responsive to the lookup request (Rather than logging complete data in JOIN operation, just the ROWID value can be logged for a data record, para 0071, and hence the ROWID would be returned for the JOIN operation).
Given the teaching of Schreter, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Wein with “receiving a lookup request for a row identifier (ROWID) of a row of a table of a column-oriented database, wherein the lookup request identifies a row position of the ROWID” and “identifying the ROWID first data page” and “returning the ROWID responsive to the lookup request”. The motivation would be that by logging ROWID instead of moving data, for example, in a JOIN operation, efficient movement of data may be realized, para 0071 of Schreter.
Wein in combination with Schreter discloses all of the claimed limitations from above, but does not explicitly teach “wherein the column-oriented database is configured to allow either a full load that loads all of the plurality of data pages from the disk storage to the memory storage, or the page load through which the first data page corresponding to the row position is loaded from the disk storage to the memory storage”. 
However, in an analogous art in the same field of endeavor, Legler teaches wherein the column-oriented database (Each fragment can include one or more columns of a database, para 0034) is configured to allow either a full load that loads all of the plurality of data pages from the disk storage to the memory storage (If, for example, only a specific VALUEID is needed during a read or write operation, the entire sequence of pages may be loaded into an in-memory array which is time consuming, para 0047), or the page load through which the first data page corresponding to the row position is loaded from the disk storage to the memory storage (In order to overcome this deficiency, implementations of the current subject matter mirror the memory array 805 into a separate page based layout, such as pages 810A, 810B, and 810C, when persisting the memory array to disk. Implementation support random access of data. Because individual pages can be easily located via a lookup mechanism, system 800 can load individual pages or blocks of rows on individual pages into the memory array 805, para 0048 and FIG. 8. FIG. 9 illustrates a 
Given the teaching of Legler, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Wein and Schreter with “wherein the column-oriented database is configured to allow either a full load that loads all of the plurality of data pages from the disk storage to the memory storage, or the page load through which the first data page corresponding to the row position is loaded from the disk storage to the memory storage”. The motivation would be that random access to pages save time, paras 0047-0048 of Legler.
As per dependent claim 3, Wein in combination with Schreter and Legler discloses the method of claim 1. Wein may not explicitly disclose, but Schreter teaches wherein each memory block of a plurality of memory blocks comprises a plurality of ROWIDs stored in a compressed format (A ROWID (RID) column can also be included, and can advantageously store compressed RIDs for individual row indices, para 0051).
The same motivation that was utilized for combining Wein and Schreter as set forth in claim 2 is equally applicable to claim 3.
As per dependent claim 5, Wein in combination with Schreter and Legler discloses the method of claim 4. Wein may not explicitly disclose, but Schreter teaches wherein the identifying comprises identifying the ROWID from one of the memory blocks from the first data page (On-page ROWID access can be provided. A memory 
The same motivation that was utilized for combining Wein and Schreter as set forth in claim 4 is equally applicable to claim 5.
As per dependent claim 6, Wein in combination with Schreter and Legler discloses the method of claim 1. Wein teaches further comprising: receiving a page load request corresponding to a column of the table being page loadable, wherein the page load request loads a subsection of values from the column from the disk storage into the memory storage (A column can also include a chain of pages, para 0034. Individual table parts can be loaded into main memory on-demand, para 0037).
As per dependent claim 7, Wein in combination with Schreter and Legler discloses the method of claim 6. Wein teaches and wherein only those ROWIDs corresponding to the page load request are loaded into the memory storage (A column can also include a chain of pages, para 0034. Individual table parts can be loaded into main memory on-demand, para 0037).
Wein may not explicitly disclose, but Schreter teaches wherein a unique ROWID uniquely identifies each row of each table of the column-oriented database (The ROWID values in the ROWID column can be unique logical references to the data records of the data set, para 0005).
The same motivation that was utilized for combining Wein and Schreter as set forth in claim 6 is equally applicable to claim 7.
As per dependent claim 8, Wein in combination with Schreter and Legler discloses the method of claim 1. Wein may not explicitly disclose, but Schreter teaches wherein the ROWID is inaccessible to queries from a user (Queries in general tend to work with row indices (row positions), para 0065).
The same motivation that was utilized for combining Wein and Schreter as set forth in claim 1 is equally applicable to claim 8.
As per dependent claim 23, Wein in combination with Schreter and Legler discloses the method of claim 1. Wein may not explicitly disclose, but Schreter teaches wherein the address vector stores a smallest ROWID or column values stored on a particular page (Schreter teaches storing starting ROWID values in a page, paragraph [0047]. Since the ROWID values are stored in sequence, paragraph [0051], the starting ROWID value in that sequence corresponds to the smallest ROWID value).
The same motivation that was utilized for combining Wein and Schreter as set forth in claim 1 is equally applicable to claim 23.
As per dependent claim 24, Wein in combination with Schreter and Legler discloses the method of claim 1. Wein teaches wherein each data page includes a same number of fixed size memory blocks (“A page size is generally established when the database is built and typically cannot be changed. A representative page size can be on the order of 2 kB, 4 kB, 8 kB, 16 kB, or the like. Once the server is built, the value usually cannot be changed.”  Paragraph [0036] of Wein (emphasis added). Thus, the page size is fixed and it consists of a number of fixed-sized blocks).
Claims 4, 9, 11-12, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of Schreter and in further view of Legler and in further view of Eluri et al. US 2016/0147811 (“Eluri”).
wherein the address vector comprises a plurality of pointers, wherein each pointer points to a different one of a plurality of memory blocks on one of the plurality of data pages (FIG. 6 is a diagram 600 illustrating a unified table container which includes a transient portion (i.e., data loaded into memory) and persistent portion in which a plurality of pages are stored in physical storage (i.e., the pages are persisted). The table can link to a page vector object 608 that in turn links (via page handles) to a plurality of pages 610.sub.1 . . . n (in this example it is linked to a first page 610.sub.1 and a second page 610.sub.2) of an in-memory table loaded in memory (from physical persistent storage), para 0039 and FIG. 6).
Given the teaching of Eluri, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Wein, Schreter, and Legler with “wherein the address vector comprises a plurality of pointers, wherein each pointer points to a different one of a plurality of memory blocks on one of the plurality of data pages”. The motivation would be that the method and system provides efficient access to multi-version concurrency control (MVCC) objects, para 0008 of Eluri. 
As per independent claim 9, many of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1. For processor and memory see para 0012 of Wein.
determining an address vector including an array of pointers for memory blocks stored in a memory storage, wherein each pointer points to an index for a particular memory block”.
However, in an analogous art in the same field of endeavor, Eluri teaches determining an address vector including an array of pointers for memory blocks stored in a memory storage, wherein each pointer points to an index for a particular memory block (FIG. 6 is a diagram 600 illustrating a unified table container which includes a transient portion (i.e., data loaded into memory) and persistent portion in which a plurality of pages are stored in physical storage (i.e., the pages are persisted). The table can link to a page vector object 608 that in turn links (via page handles) to a plurality of pages 610.sub.1 . . . n (in this example it is linked to a first page 610.sub.1 and a second page 610.sub.2) of an in-memory table loaded in memory (from physical persistent storage), para 0039 and FIG. 6).
Given the teaching of Eluri, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Wein, Schreter, and Legler with “determining an address vector including an array of pointers for memory blocks stored in a memory storage, wherein each pointer points to an index for a particular memory block”. The motivation would be that the method and system provides efficient access to multi-version concurrency control (MVCC) objects, para 0008 of Eluri.
As per dependent claim 11, this claim is rejected based on arguments provided above for similar rejected dependent claim 3.

As per dependent claims 14-15, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 6-7. 
As per independent claim 17, this claim is rejected based on arguments provided above for similar rejected independent claim 9.
As per dependent claim 20, this claim is rejected based on arguments provided above for similar rejected dependent claims 3 and 4. 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of Schreter and in further view of Legler and in further view of Waletzki US 6,191,710 (“Waletzki”).
As per dependent claim 21, Wein in combination with Schreter and Legler discloses the method of claim 3. Wein, Schreter, and Legler may not explicitly disclose, but in an analogous art in the same field of endeavor, Waletzki teaches wherein a first memory block of a plurality of memory blocks is compressed using a first compression technique (While one particular compression attempt may not result in improved compression, subsequent compression attempts (especially after data pattern and/or candidate data pattern transformation) may yield significant further compression. Any singular non-improving compressing may be ignored, and further compression attempts may be made, col 6 lines 59-67), and wherein a second memory block of the plurality of memory blocks is compressed using a second compression technique (While one particular compression attempt may not result in improved compression, subsequent compression attempts (especially after data pattern 
Given the teaching of Waletzki, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Wein, Schreter, and Legler with “wherein a first memory block of the plurality of memory blocks is compressed using a first compression technique, and wherein a second memory block of the plurality of memory blocks is compressed using a second compression technique”. The motivation would be that the method yields improved compression, col 3 lines 37-38 of Waletzki.
As per dependent claim 22, Wein in combination with Schreter, Legler, and Waletzki discloses the method of claim 21. Wein, Schreter, and Legler may not explicitly disclose, but Waletzki teaches wherein the first memory block is more greatly compressed than the second memory block based on the ROWIDs of the first memory block being more sequential than the ROWIDs of the second memory block (A comparison of a subject data pattern (e.g., 18 in FIG. 1) with a number of candidate numbers (e.g., 12 in FIG. 1) achieves data compression by matching large numbers of sequential bits of a subject data pattern with large number of candidate bits contained in one of the candidate numbers. The matched data bits are deleted from the data pattern, and information (e.g., information bits) is added to the remaining data pattern, i.e., information allowing reverse analysis and decompression of the deleted bits, col 6 lines 31-46).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132